PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,426,061
Issue Date: 24 Sep 2019
Application No. 15/792,663
Filing or 371(c) Date: 24 Oct 2017
Attorney Docket No. DNDHK-0014	 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on February 11, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a nonprovisional application.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on February 11, 2021, requesting expedited handling of the aforementioned petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a nonprovisional application.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a nonprovisional application has been accorded expedited handling.

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.
A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. § 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, the petition fee has been received, along with the statement required by 37 C.F.R. § 1.78(e)(3).

To date, requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) and requirement (3) of 37 C.F.R. § 1.78(e) have been satisfied.  Requirement (1) of  37 C.F.R. §§ 1.78(c) and 1.78(e) and requirement (3) of under 37 C.F.R. § 1.78(c) remain unsatisfied.  A discussion follows.

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered for the following two reasons:

First, the material to be added to Office records has not been properly marked, for it contains markings indicating that material that is not part of Office records is to be removed from the same: see the first benefit claim on the second page of the corrected/updated ADS.

Petitioner may wish to consider submitting a corrected/updated ADS where the material to be inserted has been underlined and any material to be removed has been stricken-through or placed within brackets, as is required by 37 C.F.R. 1.76(c)(2).  If no material is to be removed from Office records, there is no need to use brackets or strike-through.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information 

that is being changed with underlining for insertions, and strike-through or brackets for text removed.
Emphases added.

When drafting the corrected/updated ADS, Petitioner must draft all changes according to the Application Filing Receipt mailed on November 22, 2017 in this application that sets forth, in pertinent part:

	
    PNG
    media_image2.png
    43
    534
    media_image2.png
    Greyscale


Second, the corrected/updated ADS lists neither the status of application number 15/144,788 nor the associated patent number, as is required by 37 C.F.R. § 1.76(b)(5).  On renewed petition, a corrected/updated ADS which contains both the status and the patent number are required.

Regarding requirement (3) of under 37 C.F.R. § 1.78(c), the petition does not contain the precise statement required by the 37 C.F.R. § 1.78(c)(3): “the entire delay between the date the benefit claim was due under paragraph (a)(4) (emphasis added) of this section and the date the benefit claim was filed was unintentional.”

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.
Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf .
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply.